This was a suit to recover damages for the breach of a contract for personal services. The case was tried before a jury, and there was a verdict for the plaintiff.
For all practical purposes there are but two assignments of error, based, respectively, upon the court's refusing to give the affirmative charge for the defendant, and overruling the defendant's motion for a new trial.
We have read with care all of the evidence upon which this cause was tried. The testimony is in sharp conflict as to every issue involved, as is most usually the case in litigation of this sort. The plaintiff was the only witness in his behalf, and his statements as to the existence of the contract, set out in the complaint, as to the fact of his employment, and as to his wrongful discharge by the defendant, were sufficient, if believed by the jury, to justify the verdict rendered against the defendant. To be sure, all the material statements of the plaintiff were contradicted by the witnesses of the defendant, making the whole controversy one peculiarly fitted for the determination of a jury.
The court did not err in declining to give the general charge for the defendant, and the court was likewise not in error in refusing to disturb the verdict returned in this case by the jury. Shipp v. Shelton, 193 Ala. 658, 69 So. 102.
Let the judgment of the lower court be affirmed.
Affirmed.